DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment and remarks filed on 1/27/2022 have been entered.  In the amendment, the specification has been amended.  Claims 32-50 have been amended. 
The objections to the specification have been withdrawn. 
The objections to claims 32-50 have been withdrawn. 

Terminal Disclaimer
The terminal disclaimers filed on 1/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Patent Nos. 9,360,575, 9,739,901, 10,234,579, and 11,047,998 have been reviewed and are accepted.  The terminal disclaimers have been recorded. 
The rejections of claims 31-50 on the ground of nonstatutory double patenting as being unpatentable over one or more claims of U.S. Patent Nos. 9,360,575, 9,739,901, 10,234,579, and 11,047,998 have been overcome. 

Allowable Subject Matter
Claims 31-50 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 31 recites a system to process blended seismic signals, comprising: one or more processors to: receive blended seismic signals detected by a seismic sensor unit that records seismic signals generated by a plurality of seismic sources of a survey region, the seismic sensor unit including a geophone, a clock, a power source, memory, and an accelerometer; select a timing function that includes a ratio of a dither time to a shot interval used to perform a seismic survey that is less than or equal to 1/2; and deblend, based on the timing function, the blended seismic signals to generate data representing subsurface structures indicative of oil or gas. 
Independent claim 41 recites a method to process blended seismic signals, comprising: receiving, by one or more processors, blended seismic signals detected !2y_a seismic sensor unit that records seismic signals generated by a plurality of seismic sources of a survey region, the seismic sensor unit including a geophone, a clock, a power source, memory, and an accelerometer; selecting, by the one or more processors, a timing function that includes a ratio of a dither time to a shot interval used to perform a seismic survey that is less than or equal to 1/2; and deblending, by the one or more processors, based on the timing function, the blended seismic signals to generate data representing subsurface structures indicative of oil or gas. 
The claimed limitations as recited in combination in independent claim 31, and as recited in combination in independent claim 41, are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Nash et al. (US 2005/0120796), teaches a method of performing a seismic survey comprising: deploying nodal seismic sensors at positions in a survey region; activating a plurality of seismic sources; and using the nodal seismic sensors to record seismic signals generated in response to the activation of the plurality of signals. Another prior art reference, Decker et al. (US 2011/0194378), teaches that contemporaneous firing of sources can result in detection of a compound or blended signal from a subsurface formation, and also teaches a seismic source separation for deblending seismic gather data. Another prior art reference, Moore et al. (US 2010/0271904), teaches dithering source firing times as a source separation technique. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 31, and as recited in combination in independent claim 41. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645